              Case 1:20-cv-02405-EGS Document 114 Filed 11/16/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



Vote Forward, et al,

Plaintiffs,

v.                                                              Case No. 20-cv-2405-EGS

DeJoy, et al.,

Defendants


                                     DEFENDANTS’ PROPOSAL FOR
                                       FURTHER PROCEEDINGS

         Consistent with this Court’s direction, Defendants have been working in good faith to settle

on a schedule that would allow the case to reach final resolution. Over the past two months,

Defendants have produced thousands of pages of documents, provided data on a daily basis leading

up to and following the election, provided numerous witnesses for depositions and live testimony,

and participated in daily hearings before this Court. In short, Defendants have gone to extraordinary

lengths, at great burden to the Postal Service, to accommodate the demands of Plaintiffs and the

Orders of this Court. However, as this Court also indicated at the last hearing, it is time for this case

to now proceed on a normal track. See 11/6 Hr’g Tr. at 29:13-23 (“[I]t’s appropriate to start shifting

this case to a more normal track . . . . THE COURT: I welcome that suggestion, counsel.”). Rather

than return the case to a normal track, as this Court indicated, Plaintiffs appear determined to

continue this case in an expedited and emergency posture—to seek discovery and relief over issues

unrelated to their legal claims—which is anything but the normal course of litigation. The Court

should decline to enter Plaintiffs’ proposed schedule, or in the alternative, should only permit

narrowly tailored discovery, and should give the Postal Service an adequate amount of time to
                                                    1
           Case 1:20-cv-02405-EGS Document 114 Filed 11/16/20 Page 2 of 6



respond. Additionally, the Court should enter a summary judgment briefing schedule to facilitate the

conclusion of this litigation.

        As this Court is well aware, the operative Complaint in this case was filed in September

2020, in which Plaintiffs challenged the alleged Postal Service “Late/Extra Trip Policy” and the

Postal Service’s alleged “failure to restore decommissioned sorting machines.” ECF No. 15, ¶¶ 6;

Prayer for Relief G (“Preliminary and permanent injunctions barring Defendants . . . from enforcing

any policies that unreasonably burden the fundamental right to vote, including the Challenged

Policies”). Plaintiffs alleged that “these safeguards are all the more important at this moment, when a

presidential election hangs in the balance.” Id. at ¶ 3. That same day, Plaintiffs filed a motion for

preliminary injunction that sought to enjoin what they perceived to be the Postal Service’s late and

extra trip policy. See ECF No. 16-1. On September 28, 2020, the Court granted Plaintiffs’ motion for

a preliminary injunction and enjoined the Postal Service “from enforcing the Late/Extra Trips

Policy.” ECF No. 31. The presidential election has now ended, and Plaintiffs do not assert that there

is anything remaining for the Postal Service to do with respect to that election.

        Turning their attention from the election, Plaintiffs now seek expedited discovery largely

over Postal Service policies in the State of Georgia. They do not even attempt to explain how such

discovery relates to the claims in their Amended Complaint or why such discovery is necessary or

proportionate to the needs of the case in light of the operative preliminary injunction. Instead, it

appears that Plaintiffs intend to engage in such discovery in order to generally monitor the Postal

Service’s operations in Georgia, spot any potential deficiency (regardless of its cause), and determine

whether Plaintiffs can propose some corrective measures despite their lack of experience in the

complex sphere of Postal logistics. This type of discovery request is improper. See In re: Clinton,

973 F.3d 106, 113 (D.C. Cir. 2020) (granting mandamus petition concerning deposition of former

cabinet secretary where district court abused its discretion by ordering irrelevant discovery). Indeed,
                                                    2
           Case 1:20-cv-02405-EGS Document 114 Filed 11/16/20 Page 3 of 6



whether Plaintiffs face a risk of harm from actions by the Postal Service due to elections in Georgia,

even after they have received all of the relief they requested from this Court in the presidential

elections, is the essence of speculation. See City of Orrville, Ohio v. F.E.R.C., 147 F.3d 979, 986

(D.C. Cir. 1998) (if an “interest is too attenuated, and therefore its injury too speculative,” it cannot

“satisfy the requirements of Article III”).

       To be clear, Defendants respect this Court’s instructions to negotiate about the terms of

additional discovery that is relevant to the operative complaint. Defendants were prepared to

negotiate over such discovery as a prelude to summary judgment briefing, taking into account the

nature of Plaintiffs’ claims as pled in their operative complaint, the voluminous discovery already

produced by the Postal Service, and the fact that the Presidential election has concluded. Plaintiffs,

however, do not seek discovery relevant to their actual claims, but rather seek discovery on ancillary

topics, for the purpose of seeking relief they do not ask for in their Complaint. Because Plaintiffs

appear to concede that no discovery is necessary to decide their original claims, Defendants

respectfully submit that this case is ready for summary judgment, which is the path that has already

been taken in New York v. Trump, 20-cv-2405 (D.D.C. Oct. 20, 2020)

       But even if Plaintiffs were permitted to engage in discovery based on the possibility that the

Postal Service may take some future action that would harm them in a Georgia run-off election, the

proposal that Plaintiffs have proffered is overly burdensome and, frankly, not a basis for

compromise. On November 13, 2020, Plaintiffs sent the Postal Service a proposed, expedited

discovery schedule:

                       11/18 – Serve specific discovery requests.
                       11/20 – Objections to discovery requests.
                       11/23 – Hearing to resolve objections.
                       12/1 – Production of documents and interrogatory answers.
                       12/6 – Complete depositions.
                       12/9 – Motions for any relief related to the runoff.
                       12/12 – Opposition to any motion.
                                                    3
           Case 1:20-cv-02405-EGS Document 114 Filed 11/16/20 Page 4 of 6



                       12/16 – Hearing on motion.

During this extremely compressed timeline, Plaintiffs have generally indicated that they intend to

engage in exhaustive discovery over Postal operations in the Georgia. Plaintiffs also anticipate later

seeking discovery over the Postal Service’s compliance with the Court’s orders. Neither Plaintiffs’

proposed schedule, nor its discovery topics, are appropriate.

       First, the discovery Plaintiffs seek on an expedited basis is unnecessary. It is undisputed that

Plaintiffs already have received discovery over relevant Postal operations in Georgia (and other

States). The Postal Service produced scores of data broken down on a regional level and has also

produced documents and information relevant to the Postal Services Election Mail policies

nationwide, which obviously encompasses Georgia. See, e.g., Oct. 27 and Oct. 29 Minute Orders.

Additionally, discovery into the Postal Services’ compliance with the Courts’ Orders is especially

unnecessary since this topic has been covered (and addressed) extensively over multiple, daily

hearings. The Postal Service has been ordered to implement multiple measures to ensure that it is

complying with the Court’s orders, and the Postal Service has already produced relevant evidence

confirming its compliance with these supplemental orders. See Oct. 27 Minute Order.

       Moreover, Plaintiffs do not allege that the Postal Service is currently violating any Order of

this Court, and its request for discovery concerning compliance—without any evidence of non-

compliance—is therefore unwarranted. See Heredia Mons v. Wolf, No. CV 19-1593 (JEB), 2020 WL

4201596, at *2 (D.D.C. July 22, 2020) (A court may “order limited discovery” into compliance with

a Court order when “significant questions regarding noncompliance [with a court order] have been

raised.” (internal quotation marks omitted)).

       Second, Plaintiffs’ proposed schedule is unreasonable, especially in light of the resources that

the Postal Service has already devoted towards expedited discovery over the past several months and

towards its operations for the upcoming holidays. Under Plaintiffs’ proposed schedule, the Postal
                                                   4
           Case 1:20-cv-02405-EGS Document 114 Filed 11/16/20 Page 5 of 6



Service would have only two days to produce responses and objections to Plaintiffs’ discovery

requests, eight days to produce documents and interrogatories following a hearing on the discovery

requests, and five days after document productions are complete to prepare an unidentified number

of witnesses for depositions. And, notably, Plaintiffs have not yet identified the number of document

production requests, interrogatories, and requests for admission that they intend to serve, making any

precise showing of burden all the more difficult. Plaintiffs’ discovery proposal, if accepted, will

likely require the Postal Service to commit significant resources towards addressing unnecessary

discovery requests in order to meet the relevant deadlines, at the expense of competing obligations.

This burden is especially acute now since postal volume generally increases during this time of the

year given the holidays. Glass Decl. ¶ 43 (“[P]eak mailing season . . . begins after Thanksgiving and

extends into early January. Peak in 2019 was projected to have around 13 billion mailpieces. During

the peak week of the holiday season, the Postal Service expected 2.5 billion pieces of First-Class

Mail, not counting any Marketing Mail.”). Additionally, Plaintiffs’ proposed schedule also runs

through the Thanksgiving holiday, potentially interfering with personal schedules.

       The Court should therefore decline to enter Plaintiffs’ proposal for further proceedings. To

the extent the Court concludes that Plaintiffs’ request for expedited discovery is warranted, the Court

should only authorize narrowly tailored, expedited discovery over the issue of Election Mail in

Georgia. Plaintiffs should only be allowed to serve three (3) total document or data requests and

notice one (1) deposition, according to the following schedule:

               December 2, 2020:      Plaintiffs’ submit document requests, and notice deposition.

               December 9, 2020:      USPS produces responses and objections.

               December 15, 2020: Court hearing to resolve dispute, and set schedule.

       The Court should also set a summary judgment briefing schedule to help bring this case to a

conclusion. As noted above, the discovery Plaintiffs seek now is unnecessary for the parties to
                                                   5
            Case 1:20-cv-02405-EGS Document 114 Filed 11/16/20 Page 6 of 6



litigate the merits of Plaintiffs’ legal claims. Thus, the Court should enter the following schedule:

                January 19, 2020:     Plaintiffs file opening brief.

                February 9, 2020:     USPS files response and cross-motion for summary judgment.

                February 18, 2020:    Plaintiffs file reply brief.

This schedule would be consistent with the Court’s Order in a related matter, New York v. Trump,1

requiring the parties to promptly complete summary judgment briefing.



    Dated: November 16, 2020                            Respectfully submitted,

                                                        JEFFREY BOSSERT CLARK
                                                        Acting Assistant Attorney General

                                                        ERIC R. WOMACK
                                                        Assistant Branch Director
                                                        Federal Programs Branch

                                                        /s/ Kuntal Cholera
                                                        KUNTAL CHOLERA
                                                        Trial Attorney
                                                        United States Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1100 L, NW Washington, DC 20005
                                                        Tel.: (202) 305-8645
                                                        Fax: (202) 616-8470
                                                        Email: kuntal.cholera@usdoj.gov




1
 20-cv-2405 (D.D.C. Oct. 20, 2020) (“granting over objection . . . motion to expedite consideration
of Plaintiffs’ . . . motion for summary judgment”).
                                                    6
